Citation Nr: 0423011	
Decision Date: 08/20/04    Archive Date: 08/24/04

DOCKET NO.  04-05 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for schistosomiasis.


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Sonnet Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1941 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma.

For good cause shown, namely the veteran's age, his motion 
for advancement on the docket was granted.  See 38 U.S.C.A. 
§ 7107(a) (West 2002); 38 C.F.R. § 20.900(c) (2003).

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran and his 
representative if further action is required on their part.


REMAND

The veteran is service-connected for malaria related to his 
overseas service in Egypt.  He argues that he was 
misdiagnosed in the past, and that VA has failed to recognize 
his schistosomiasis as the correct diagnosis for his 
symptoms.  He asks that his service connection grant be 
changed to reflect a diagnosis of schistosomiasis and that a 
compensable rating be assigned based on his current 
symptomatology.  In the alternative, he argues that his 
schistosomiasis is a result his already service-connected 
malaria and should therefore be secondarily service-
connected.  

The relevant medical evidence includes service medical 
records, which contain the results of laboratory testing for 
malarial parasites as well as other laboratory test results.  
In addition, there are treatment records from a VA medical 
center in Muskogee detailing his current symptomatology.  The 
veteran has also provided the RO with a copy of a statement 
from a VA outpatient facility in Muskogee, where his treating 
physician recently noted that he would change the diagnosis 
"from malaria to schistosomiasis".  The VA physician 
provided no accompanying explanation for such change in 
diagnosis and it is unclear whether the physician reviewed 
the relevant records in the claims file, to include the 
veteran's service medical records.  The veteran also 
presented for a VA examination in May 1999, but it was not 
completed due to the examiner's inability to obtain a history 
or to conduct the examination.

Thus, from the evidence of record it remains unclear whether 
the veteran currently has schistosomiasis and, if so, whether 
such had its onset in service or is otherwise related to the 
veteran's service-connected malaria.  Further VA examination 
is therefore indicated to clarify these issues.  Prior to the 
examination, the RO should obtain any additional pertinent 
treatment records indicated by the veteran, to include 
records of VA treatment and evaluation from facilities in 
Tulsa, Muskogee and Oklahoma City.  Murincsak v. Derwinski, 
2 Vet. App. 363 (1992); Bell v. Derwinski, 2 Vet. App. 611 
(1992).  

The Board also notes that the veteran argues that he 
manifests symptoms to include urinary problems that are 
attributable to his period service and that warrant 
compensation.  The RO denied entitlement to a compensable 
rating for malaria and entitlement to service connection for 
urinary problems.  In an April 2003 rating decision, the RO 
not only denied service connection for schistosomiasis, but 
also denied a compensable rating for malaria and denied 
reopening the claim of entitlement to service connection for 
urinary problems.  The Board notes, however, that the veteran 
submitted a timely disagreement with a June 1999 rating 
action that denied these benefits.  The RO has not issued a 
statement of the case in response to that notice of 
disagreement for either issue, a procedural deficit requiring 
remand.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should obtain the names and 
addresses of all health care providers 
(VA or non-VA), and the approximate dates 
of treatment, relevant to evaluation of 
the veteran for complaints referable to 
schistosomiasis/malaria.  After receiving 
this information and any necessary 
releases, the RO should take all 
appropriate steps to obtain copies of 
identified records for association with 
the claims file.  In any case the RO 
should obtain updated pertinent records 
from the VA medical centers in Muskogee, 
Tulsa and Oklahoma City for association 
with the claims file.  

2.  The RO should arrange for the veteran 
to undergo an appropriate VA examination 
in order to clarify the correct diagnosis 
for currently-claimed symptomatology.  
The claims folder must be made available 
to and reviewed by the examiner in 
conjunction with the examination.  All 
necessary tests should be accomplished.  
All clinical findings should be reported 
in detail in the examination report.  

The VA examiner is requested to confirm 
or refute whether the veteran currently 
meets the diagnostic criteria for malaria 
and/or schistosomiasis and to otherwise 
identify a diagnosis/diagnoses for any 
current disability manifested by urinary 
complaints and/or scrotal edema.  

If schistosomiasis is diagnosed, the 
examiner should reconcile such diagnosis 
with the in-service diagnosis of malaria 
and state a) whether such represents a 
change in diagnosis, or, whether 
schistosomiasis b) had its onset during 
service or c) was caused or worsened in 
severity due to service-connected 
malaria.  The examiner should include a 
rationale for all opinions expressed, 
with reference to relied-upon evidence in 
the claims file, to include a discussion 
as to the significance, if any, of in-
service clinical and laboratory test 
results versus the results of post-
service clinical evaluation and 
laboratory testing.  

3.  The RO should then review the claims 
file and ensure that the completed 
examination report is responsive to the 
questions asked on remand and otherwise 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A is fully complied 
with and satisfied.  See also 38 C.F.R. § 
3.159 (2003).

4.  Upon completion of the foregoing, the 
RO should readjudicate the veteran's claim 
of entitlement to service connection for 
schistosomiasis, based on a review of the 
entire evidentiary record.  If that 
benefit is not granted to the veteran's 
satisfaction, the RO should provide him 
and his representative with a supplemental 
statement of the case and the opportunity 
to respond thereto.  

5.  The RO should also provide the 
veteran with a statement of the case 
regarding the claims of entitlement to a 
compensable rating for malaria and 
entitlement to service connection for 
urinary problems, to the extent such 
issues are not mooted by other actions 
taken during the pendency of this remand.  
The RO should include notice to the 
veteran of the laws and regulations 
governing his claim, the evidence 
considered, and the reasons and bases for 
its decisions.  The veteran should be 
advised that, if he wishes the Board to 
address these claims, he must submit a 
timely substantive appeal in response to 
the statement of the case.



Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless she receives further notice.  
She does, however, have the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C.A. §§ 5109B, 7112).	                  



_____________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


